                 IN THE UNITED STATES DISTRICT COURT
                                                                          F�LED
                     FOR THE DISTRICT OF MONTANA                             OCT 2 9 2018
                           BILLINGS DIVISION                             Clerk, U S District Court
                                                                           District Of Montana
                                                                                  Billings


 UNITED STATES OF AMERICA,                    Cause No. CR 11-140-BLG-SPW-02
                                                         CV 15-022-BLG-SPW
             Plaintiff/Respondent,

       vs.                                           ORDER GRANTING
                                              RECONSIDERATION, DENYING§
 RODRICK D. GANT,                              2255 MOTION, AND GRANTING
                                                      CERTIFICATE OF
             Defendant/Movant.                        APPEALABILITY


      Defendant Gant filed a motion under 28 U.S.C.§ 2255 seeking relief based

on Johnson v. United States,_ U.S._, 135 S. Ct. 2251 (2015). On September

12, 2018, the Court of Appeals held that such motions are untimely until the

Supreme Court extends Johnson to other contexts. See United States v.

Blackstone, 903 F.3d 1020, 1023 (9th Cir. Sept. 12, 2018).

      Gant argues that Blackstone addressed only a career offender enhancement

under the United States Sentencing Guidelines. But the court also considered the

defendant's claim that he did not violate 18 U.S.C. § 924(c). See Blackstone, 903

F.3d at 1028-29. The United States' motion to reconsider is well-taken, and the§

2255 motion must be denied.

      "The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant." Rule 1 l{a), Rules Governing§ 2255

                                          1
